DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 7/22/2022, wherein:
Claims 8, 13, and 15 are currently pending; 
Claims 8, 13, and 15 have been amended; and
Claims 1-7 and 16-20 have been cancelled. 
Drawings
The amendment filed 7/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: reference character 103 indicating a “gap” has been added to Figure 1. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Specification
The amendment filed 7/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the phrase “and a gap 103 is defined between the side walls 112” has been added to paragraph [0032]. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 13, and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 8 and 15 have been amended to recite “a gap separates the second passenger seat assembly from the first passenger seat assembly in the lateral direction.” First, a review of the amendment filed on 7/22/2022 shows that written support was first introduced for the gap separating the first and second passenger seats. Second the amendment on 7/30/2021 was the first to introduce that the second walls are “spaced apart from and adjacent to each other” and the amendment filed on 12/21/2021 introduced that the first and second passenger seat assemblies are “disconnected.” As previously outlined in the prior office action, support for the assemblies being “spaced apart” or “disconnected” was unable to be shown by the Applicant. With regards to the current amendment, support is only provided by the impermissible new matter outlined in the drawing and specification objections above. A review of the originally filed specification makes no mention of the particular spacing between the second walls, providing a gap between them, or any connection or lack thereof (i.e. a disconnection) between the first and second assemblies. The specification merely states that “the second walls are proximate to each other (see, e.g., passenger seat assemblies 102B-C). Optionally, the second walls 112 are positioned adjacent to each other).” A review of originally filed Figures 1-3 appears to illustrate a separation/gap between the second walls but it was not marked or referred to at all in the original filing, such that it’s unclear if this “separation/gap” was an intentional feature or merely a manner of showing that both the first and second seat assemblies comprise a second wall which might not have been clear if the lines overlapped. It is noted that it has been found that when a reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). Figures 4-5b illustrate another embodiment which is recited to be “substantially similar to the passenger seat 100 except the shape of the first wall 110 and the shape of the second wall 112 is different.” In the second embodiment, there does not appear to be any separation/gap located between the second walls such that it can be inferred that no separation/gap was critical and/or acknowledged as being present in the first embodiment. Since nowhere in the entirety of the originally filed disclosure was there any mention of the assemblies being connected or disconnected, being spaced apart, or having a gap with respect to each other made, the newly added limitation that the assemblies are separated by a “gap” is interpreted to be impermissible new matter. 
Claim 13 draws dependency from independent claim 8 and incorporates the impermissible new matter thereof. As such, claim 13 is also rejected for at least the same rationale outlined above. 
Re: Claim 13. In the Requirement for Restriction/Election mailed on 3/8/2021, two species were indicated: Species 1 - Figs. 1-3 and Species 2 - Figs. 4-5B. In the Applicant’s Response to Election/Restriction filed on 4/27/2021, the embodiment of Species 1 was elected without traverse. In the originally filed disclosure, the “privacy divider 542” is only shown and described with respect to the embodiment of Figures 4-5B wherein the assemblies have an interconnected wall. It is noted that the presently claimed embodiment of independent claim 8 comprising a “gap” between the adjacent passenger seat assemblies is the embodiment of Figures 1-3.  As the embodiment which has been amended with impermissible new matter to illustrate and recite a “gap” between the assemblies is that of Figures 1-3 which does not include a description or illustration of a privacy divider, claim 13 now contains impermissible new matter of a passenger seat arrangement having both a “gap” and “a privacy divider.” It is furthermore noted that if claim 13 is indeed directed to the non-elected embodiment of Figures 4-5b, then Applicant should confirm and upon confirmation, it should be withdrawn pursuant to the previous election without traverse. However, as Examiner is presently unclear if this is indeed the case, it will be presently examined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0318918 A1 to Johnson et al., or alternatively US 2012/0318918 A1 to Johnson et al. in view of US 2003/0218095 A1 to Saint Jalmes. 
Re: Claim 8. Johnson et al. teaches a passenger seat arrangement (Abstract; Fig. 1, central adjacent “flexible-usage travel suites 10) configured to be installed along the longitudinal direction of a vehicle and relative to a longitudinal axis (paragraph [0037] - travel suites 10 are arrayed in a side-by-side configuration across the width of the aircraft cabin C; it is therefore implicit that the vertical direction of the page is the longitudinal direction of the aircraft), the passenger seat arrangement comprising a first passenger seat assembly (second instance of 10 in Fig. 1 from left to right across the page) and a second passenger seat assembly (third instance of 10 in Fig. 1 from left to right across the page), the first and second passenger seat assemblies arranged in a lateral direction such that the first passenger seat assembly is adjacent to the second passenger seat assembly in the lateral direction ([0037]),
wherein each passenger seat assembly (Figs. 2-19; 10) comprises:
a first side wall (14, walls) comprising a first wall portion (See Examiner’s Markup of Fig. 2 below) and a second wall portion (See Examiner’s Markup of Fig. 2 below), wherein an opening (16, egress/ingress opening) is defined between the first wall portion and the second wall portion, the opening providing access to the passenger seat assembly in the lateral direction (See Fig. 2 in view of Fig. 1);
a second side wall (14; See Examiner’s Markup of Fig. 2 below) opposite from the first side wall, the second side wall comprising a table (60, utility table; [0045] the table is pivotally and slidable mounted and extends along the second side wall along with video monitor 42 on slide 44 - See Fig. 15); and

    PNG
    media_image1.png
    531
    701
    media_image1.png
    Greyscale

a passenger seat (20, seat) comprising a first side (left side of chair with respect to seated position of passenger) and a second side opposite from the first side (right side of chair with respect to seated position of passenger), wherein the passenger seat is positioned between the first side wall and the second side wall such that the first side is proximate to the first side wall and the second side is proximate to the second side wall (See Fig. 2), wherein each passenger seat comprises a seat axis (axis oriented front to back of seat with respect to seated position of a passenger),
wherein the first passenger seat assembly is in a forward-facing configuration relative to the passenger seat arrangement (second instance of 10 in Fig. 1 from left to right across the page faces top of page along longitudinal direction, however, the fore and aft direction of the aircraft is not clearly established so the “first” and “second” seat assemblies may be interchangeable for “fore” and “aft” facing as required by the claim) and the second passenger seat assembly is in an aft-facing configuration relative to the passenger seat arrangement (third instance of 10 in Fig. 1 from left to right across the page faces bottom of page, however, as noted above it is unclear beyond what constitutes fore and aft in the cabin of Johnson et al. but one seat assembly must face fore and one face aft in the shown configuration so that it is unimportant which is selected to be the first assembly and which is selected to be the second assembly satisfy the claim), and wherein the second side walls of the first passenger seat assembly and the second passenger seat assembly are positioned spaced apart from and adjacent to each other and a gap separates the second passenger seat assembly from the first passenger seat assembly in the lateral direction ([0037] - travel suites 10 are standalone units arrayed in a side-by-side configuration. As the suites do not share walls, they are necessarily spaced apart such that a gap, no matter how small, is present between the second side walls of the respective assemblies), and such that the table of the first passenger seat assembly is proximate to the table of the second passenger seat assembly (In Fig. 1, the tables are shown in the stowed position. In the deployed position as seen in Fig. 15, the table of the first assembly would be proximate to the table of the second assembly along the respective side walls), 
wherein the seat axis of the passenger seat of the forward-facing first passenger seat assembly is parallel to the seat axis of the passenger seat of the aft-facing second passenger seat assembly (As seen in Figure 1, the longitudinal axes of the seat assemblies are oriented along the longitudinal direction of the aircraft cabin). However, Johnson et al. do not expressly disclose that the seat axis of the passenger seat of the first passenger seat assembly and the seat axis of the passenger seat of the second passenger seat assembly each intersect the longitudinal axis. It is noted that claim 8 recites “A passenger seat arrangement configured to be installed along the longitudinal direction of a vehicle” such that the vehicle having a longitudinal axis is not positively recited in the claim. As such, the seat axis of the passenger seat of the first and second passenger seat assemblies each intersecting the longitudinal axis does not appear to be a positive limitation but only the intended use of the arrangement once installed. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Due to the limitation not appearing to be a positive configuration of the arrangement with respect to a positive combination of the arrangement with a vehicle, the passenger seat arrangement of Johnson et al. is capable of being oriented once installed inside an aircraft cabin to have the desired angle with respect to the longitudinal axis of the vehicle while having the same configuration outlined above with respect to Fig. 1. As such, Johnson et al. appears to anticipate the claim. 
Alternatively, Johnson et al. discloses the claimed invention except for the angling of the seat axes with respect to the aircraft longitudinal axis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the passenger seat arrangement shown in Fig. 1 of Johnson et al. such that the seat axes intersect a longitudinal axis of the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated to orient the seating arrangement in the claimed manner depending upon desired cabin layout and optimization. Johnson et al. alone therefore renders obvious the claim limitations.
Alternatively, Saint Jalmes teaches a comparable aircraft passenger seating arrangement (Fig. 10, groups 46; [0061] groups formed by individual modules to form succession of pairs disposed to head-to-tail and in contact with each other) comprising first and second seating assemblies which include side walls and passenger seats ([0052] - module consists of a wall delimiting space for a passenger wherein space is equipped with a seat, table, etc.), wherein a first passenger seat assembly faces in a forward direction and a second, adjacent passenger seat assembly faces in a aft facing direction (Fig. 10). Saint Jalmes depicts the seats as being oriented at an angle with respect to the longitudinal axis of the aircraft cabin (axis oriented along dotted line extending vertically on the page). In paragraphs [0067]-[0071], Saint Jalmes teaches that the orientation of modules fills the space optimally and accommodates as many passengers as an identical cabin section equipped with seats disposed in conventional rows. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have recognized that orienting the seat axes of modules diagonally such that the seat axis of the passenger seat of the first passenger seat assembly and the seat axis of the passenger seat of the second passenger seat assembly each intersect the longitudinal axis would result in an efficient and optimal use of space in a passenger cabin. Johnson et al. in view of Saint Jalmes therefore also renders obvious the claim limitations. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318918 A1 to Johnson et al. in view of US 2010/0193634 A1 to Hankinson et al., or alternatively over US 2012/0318918 A1 to Johnson et al. in view of US 2003/0218095 A1 to Saint Jalmes, in further view of US 2010/0193634 A1 to Hankinson et al.
Re: Claim 13. Johnson et al. anticipates and/or renders obvious the limitations of claim 8 as outlined above, or alternatively, Johnson et al. in view of Saint Jalmes renders obvious the limitations of claim 8 as outlined above. However, it is not expressly disclosed that the passenger seat arrangement further comprises a privacy divider on the second wall of the first passenger seat assembly or the second wall of the second passenger seat assembly such that the privacy divider is between the table of the first passenger seat assembly and the table of the second passenger seat assembly, 
wherein the privacy divider is movable between a stowed position and a deployed position, wherein, in the stowed position, the privacy divider provides an opening in the second wall of the first passenger seat assembly or the second wall of the second passenger seat assembly such that the table of the first passenger seat is accessible to the table of the second passenger seat assembly and 
wherein, in the deployed position, the privacy divider physically separates the table of the first passenger seat assembly from the table of the second passenger seat assembly.
Hankinson et al. teaches a comparable passenger seat assembly to that of Johnson et al. (Abstract; Figs. 1-4; seat 1 in a cubicle having walls). Hankinson teaches that the wall opposite the opening to the seat assembly comprises a privacy divider (5) for use when a seat arrangement is installed adjacent a similar mirror image arrangement ([0050]). As seen in Figure 2, the divider can be deployed to physically separate the first and second adjacent seat assemblies and in Figure 1, the divider can be stowed to provide access between adjacent seat assemblies. 
The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a divider as taught by Hankinson et al. to the second walls of the seat assemblies taught by Johnson et al. in order to allow for communication between passengers in adjacent seating arrangements as taught by Hankinson et al. and seen in Fig. 1 of Johnson et al. In providing the privacy divider in the same manner to each of the seat assemblies of Johnson et al. (i.e. installed within/on the second walls) the privacy divider would be between the table of the seat assemblies such that when both are in the stowed position, an opening in the respective second walls would be formed so that the table of each seating assembly would be accessible to a passenger in the other of the two adjacent seating assemblies. Likewise, in the deployed position of either divider, access to the table would be physically separated as claimed. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0318918 A1 to Johnson et al., or alternatively over US 2012/0318918 A1 to Johnson et al. in view of US 2003/0218095 A1 to Saint Jalmes.
Re: Claim 15. As outlined above, Johnson et al. teaches a passenger seat arrangement arranged and installed inside an aircraft cabin which necessitates a method of installing a passenger seat arrangement, the method comprising: 
providing two passenger seat assemblies arranged in a lateral direction, wherein each passenger seat assembly (see Fig. 1 and as outlined above with respect to (WRT) claim 8) comprises:
a first side wall comprising a first wall portion and a second wall portion, wherein an opening is defined between the first wall portion and the second wall portion, the opening providing access to the passenger seat assembly in the lateral direction (as outlined above WRT claim 8),
a second side wall opposite from the first side wall, the second side wall comprising a table (as outlined above WRT claim 8), and
a passenger seat comprising a first side and a second side opposite from the first side, wherein the passenger seat is positioned between the first side wall and the second side wall such that the first side is proximate to the first side wall and the second side is proximate to the second side wall, wherein each passenger seat comprises a seat axis (as outlined above WRT claim 8);
positioning a first passenger seat assembly of the two passenger seat assemblies in a forward-facing configuration within a vehicle cabin (See Fig. 1 and as outlined above WRT claim 8); and
positioning a second passenger seat assembly of the two passenger seat assemblies in an aft-facing configuration in the vehicle and such that the second walls are positioned spaced apart from and adjacent to each other and a gap separates the second passenger seat assembly from the first passenger seat assembly (See Fig. 1 and as outlined above WRT claim 8), 
wherein and wherein the table of the first passenger seat assembly is proximate to the table of the second passenger seat assembly (See Figs. 1 and 15 as outlined above WRT claim 8 - tables are proximate along the second wall broadly in either stowed or deployed position since the tables extend therefrom rather than from the opposing first walls, and in the narrower sense in that in the deployed position, the tables would be approximately at the same longitudinal position along the respective second walls), 
wherein the seat axis of the passenger seat of the forward-facing first passenger seat assembly is parallel to the seat axis of the passenger seat of the aft-facing second passenger seat assembly (Fig. 1 and as outlined above WRT claim 8). 
However, Johnson et al. does not expressly disclose that the step of positioning includes arranging the seat axis of the passenger seat of the first passenger seat assembly and the seat axis of the passenger seat of the second passenger seat assembly each intersect the longitudinal axis.
Johnson et al. discloses the claimed invention except for the angling of the seat axes with respect to the aircraft longitudinal axis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the passenger seat arrangement shown in Fig. 1 of Johnson et al. such that the seat axes intersect a longitudinal axis of the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated to orient the seating arrangement in the claimed manner depending upon desired cabin layout and optimization. Johnson et al. alone therefore renders obvious the claim limitation.
Alternatively, Saint Jalmes teaches a comparable aircraft passenger seating arrangement (Fig. 10, groups 46; [0061] groups formed by individual modules to form succession of pairs disposed to head-to-tail and in contact with each other) comprising first and second seating assemblies which include side walls and passenger seats ([0052] - module consists of a wall delimiting space for a passenger wherein space is equipped with a seat, table, etc.), wherein a first passenger seat assembly faces in a forward direction and a second, adjacent passenger seat assembly faces in a aft facing direction (Fig. 10). Saint Jalmes depicts the seats as being oriented at an angle with respect to the longitudinal axis of the aircraft cabin (axis oriented along dotted line extending vertically on the page). In paragraphs [0067]-[0071], Saint Jalmes teaches that the orientation of modules fills the space optimally and accommodates as many passengers as an identical cabin section equipped with seats disposed in conventional rows. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have recognized that positioning the orientation of the seat axes of modules diagonally such that the seat axis of the passenger seat of the first passenger seat assembly and the seat axis of the passenger seat of the second passenger seat assembly each intersect the longitudinal axis would result in an efficient and optimal use of space in a passenger cabin. Johnson et al. in view of Saint Jalmes therefore also renders obvious the claim limitation of positioning the seating arrangement such that the orientation claimed is met. 
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
On page 9 of Applicant’s Remarks, it is alleged that the “gap 103” is not new matter because it was present in the originally-filed application and that it is not a case of the Applicant claiming dimensions or measurements but a physical arrangement. This argument is not found to be persuasive as outlined above because the originally filed disclosure while showing no overlap between the walls does not indicate that a separation, disconnection, or gap was considered. Furthermore, in view of the recitation that the second embodiment is only differentiated by the shape of the walls with respect to the first embodiment, if a gap was present in one embodiment but not the other, then why was this critical feature now alleged never defined? With respect to the physical arrangement argument, this is not found to be persuasive as the Applicant is necessarily relying upon the drawing dimensions and measurements to provide support for a gap being present even though it was never described. 
Applicant’s arguments with respect to claim(s) 8, 13, and 15 in view of the previous rejections of Round et al. in view of Henshaw et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647